The application for stay of execution of sentence of death presented to Justice THOMAS and by him referred to the Court is denied. The petition for a writ of certiorari is denied.Justice BREYER, dissenting from denial of certiorari and application for stay of execution.I would grant the petition for writ of certiorari and application for stay of execution for the reasons stated in Conner v . Sellers , ante, p. ---- (BREYER, J., dissenting from denial of certiorari and application for stay of execution).